Case: 22-10339     Document: 00516493026         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 3, 2022
                                  No. 22-10339                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Vashon Rayford,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-289-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Vashon Rayford appeals the sentence imposed following the
   revocation of his supervised release. His sentence is within the suggested
   sentencing range and below the statutory maximum.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10339      Document: 00516493026           Page: 2    Date Filed: 10/03/2022




                                     No. 22-10339


          Rayford argues that his 11-month sentence represents a clear error of
   judgment in balancing the sentencing factors because his failure to meet with
   his probation officer and absconding from supervision were attributable to his
   homelessness. He contends that the mitigating value of his circumstances
   merited a lower sentence.
          The record reflects that the district court’s justification for imposing
   the revocation sentence was reasoned, fact-specific, and consistent with the
   18 U.S.C. § 3553(a) sentencing factors. See United States v. Warren, 720 F.3d
   321, 332-33 (5th Cir. 2013). The district court undertook an individualized
   assessment of the facts and concluded that a sentence of 11 months in prison
   was proper to satisfy the aims of § 3553(a). There is no indication that the
   district court did not account for a factor that should have received significant
   weight, gave significant weight to an irrelevant or improper factor, or made a
   clear error of judgment in balancing the sentencing factors. See Warren, 720
   F.3d at 332.
          His assertion that the sentence does not reflect an accurate evaluation
   or application of the § 3553(a) sentencing factors reflects nothing more than
   his disagreement with the district court’s weighing of the factors. His
   displeasure with the weight given to particular factors does not justify
   reversal. See Warren, 720 F.3d at 332. The fact that we could reasonably
   have held that a different sentence was proper does not render the sentence
   unreasonable. Id. The record otherwise reflects that the decision to impose
   an 11-month sentence was not an abuse of discretion. See id. at 332-33.
          The district court’s judgment is AFFIRMED.




                                          2